Citation Nr: 1113998	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-49 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1963 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection for right ear hearing loss and denied a compensable rating for the now service-connected bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of service connection for right ear hearing loss and increased rating for the service-connected left ear hearing loss in October 2008.  A December 2008 letter from a private audiologist references prior examinations, most recently in May 2008; however, those test results are inadequate for rating purposes because they do not indicate whether the Maryland CNC speech discrimination test was used.  VA's duty to assist also includes undertaking reasonable efforts to obtain clarification of unclear evidence, which applies to medical examination reports of all kinds. 38 C.F.R. § 19.9 (2010).  On remand, the RO should notify the Veteran and the examiner that the examination reports provided are insufficient and request clarification.  If no response is received, either from the private examiner or the claimant, VA may continue with adjudication, weighing the accumulated evidence of record as usual.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).   

In a June 2009 statement, the Veteran argued that the previous VA examination was inadequate because the test was conducted in a quiet environment and the results are not representative of the extent of his disability; however, the policy of conducting audiometric testing in a sound-controlled room is proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, to the extent he may be arguing that his hearing loss has increased in severity and that additional records are being obtained, another examination is necessary prior to adjudication of this claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Contact Beltone and request that they identify which speech discrimination test was utilized during the May 2008 examination, as well as to provide the puretone threshold findings in numerical form.  If the examiner is unavailable or does not respond, the RO should make a notation of this fact in the record.   

2.  Notify the Veteran that the May 2008 examination by Beltone is inadequate and VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from Beltone, notify the Veteran that VA may continue to adjudicate the claim, weighing the accumulated evidence of record as usual.

3.  Upon completion of the above development, schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner and all indicated studies should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


